Case: 09-30605     Document: 00511092760          Page: 1    Date Filed: 04/27/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 27, 2010

                            No. 09-30605 cons/W 09-30934                    Lyle W. Cayce
                                 Summary Calendar                                Clerk



MOTHARAM, INC.

                                                   Plaintiff-Appellant
v.

SCOTTSDALE INSURANCE COMPANY

                                                   Defendant-Appellee




                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:07-CV-4499


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Motharam, Inc. instituted this action against
Defendant-Appellee Scottsdale Insurance Company (“Scottsdale”), the issuer of
the insurance policy covering Motharam’s immovable property located at 637
Canal Street, New Orleans, Louisiana, that was damaged by wind and rain
during Hurricane Katrina. In its lawsuit, Motharam sought recovery from
Scottsdale in an amount greater than it had already paid on Motharam’s claim.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30605   Document: 00511092760      Page: 2   Date Filed: 04/27/2010

                        No. 09-30605 cons/W 09-30934

After a two-day trial, the jury rejected Motharam’s demands, and the district
court entered judgment dismissing Motharam’s action with prejudice.
      Thereafter, the district court entered an order denying Motharam’s
motions for judgment as a matter of law under Rule 50(b) (which Motharam had
waived by failing to file a motion therefor at the close of the evidence) and,
alternatively, for a new trial under Rules 59(a) and 60. In so doing, the district
court patiently and exhaustively laid out the factual and legal bases for its
denials. Then, after Motharam filed a motion to reconsider that order, the
district court again set forth in detail the factual and legal bases for denying
reconsideration.
      We have now examined the extensive record on appeal and the relevant
facts and applicable law as set forth in the briefs of the parties and as
supplemented by our independent research. As a result, we are convinced that
the correctly conducted jury trial and the verdict reached by the jury are fully
sustainable and free of reversible error, that the motions for judgment as a
matter of law, new trial, and reconsideration filed by Motharam were correctly
rejected by the district court for the cogent reasons set forth in its orders of
August 27 and September 24, 2009, and that the judgment of the district court
must be, and hereby is, AFFIRMED.




                                        2